NUMBER 13-19-00093-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

               IN RE THE COMMITMENT OF ROBERT FLORES


                    On appeal from the 148th District Court
                          Of Nueces County, Texas.



                         MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Longoria

       Robert Flores, appellant, was found to be a sexually violent predator (SVP) by a

unanimous jury. See TEX. HEALTH & SAFETY CODE ANN. §§ 841.001–.153. The trial court

signed a final judgment and an order of civil commitment. See id. § 841.081. By five

issues, Flores contends that: the evidence is legally and factually insufficient to support a

finding that Flores has a behavioral abnormality that makes him likely to engage in a

predatory act of sexual violence (issues two and three); the trial court erred by not allowing

Flores’s expert to express an opinion in “more understandable terms” (issue one); the trial
court erred in granting a partial directed verdict (issue four); and the trial court erred in

refusing Flores’s requested jury charge (issue five). We affirm.

                                   I.     BACKGROUND

       In July 2004, Flores pleaded guilty to the offense of sexual assault of a child and

was sentenced to five years’ incarceration in the Institutional Division of the Texas

Department of Criminal Justice (TDCJ). See TEX. PENAL CODE ANN. § 22.011(a)(2). In

August 2015, Flores pleaded guilty to the offense of indecency with a child and was

sentenced to five years in the TDCJ. See id. § 21.11. While incarcerated for his second

offense, the State, appellee, filed its petition to have Flores declared an SVP under the

SVP Act, alleging that Flores was a repeat sexually violent offender who suffers from a

behavioral abnormality that makes him likely to engage in a predatory act of sexual

violence. See TEX. HEALTH & SAFETY CODE ANN. § 841.003(a).

       At trial, Dr. Stephen Thorne, a licensed psychologist, testified that he evaluated

Flores for a behavioral abnormality, and based on his education, training, experience,

and the forensic psychological methodology that he used in this case, it is his expert

opinion that Flores suffers from a behavioral abnormality that makes him likely to engage

in a predatory act of sexual violence.

       Thorne explained that a behavioral abnormality is “a congenital or acquired

condition[,] that by affecting a person’s emotion[al] or volitional capacity[,] predisposes

that person to commit a sexual[ly] violent offense to the extent they become a menace to

the health and safety of another person.” In his career, he has performed this type of

evaluation between 225–250 times. In this particular case, he was called upon by the

TDCJ to conduct an evaluation of Flores. In order to conduct his evaluation, Thorne



                                             2
testified that he reviews the records provided, speaks with the individual, does a clinical

review, and performs different psychology or actuarial testing. For his evaluation of

Flores, he met with Flores once and he reviewed Flores’s TDCJ records, police reports,

court records relating to prior convictions, medical records, Flores’s deposition testimony,

forensic interviews of the victims, and the deposition of Flores’s expert, Dr. Marisa Mauro.

       In making his determination that Flores has a behavioral abnormality, Thorne

looked for risk factors and protective factors that indicate how likely a person is to reoffend

in the future. According to Thorne, research has shown that the two “big” areas to consider

when looking at risk factors are: sexual deviancy and antisocial behavior. Thorne testified

that sexual deviance “in general” is “when you engage in sexual behavior that is harmful

to yourself or to others, that violates the rights of others.” Thorne did not diagnose Flores

with pedophilic disorder, though based on his sexual offenses against a fourteen-year-

old girl and a seven-year-old girl, Thorne did diagnose Flores as a sexual deviant. Thorne

noted that after the first offense, while Flores was incarcerated, he attended—but did not

complete—a sex offender treatment program, and he still reoffended after he was

released. Thorne further opined that Flores is an SVP not just because he committed

multiple sexual offenses, but also because there are certain characteristics that are “more

associated with the person reoffending than others.” In regard to Flores’s first offense in

which he pleaded guilty to sexual assault of a child, Thorne indicated that a fourteen-year-

old underage victim, the presence of alcohol, and the extrafamilial victim are all statistical

risk factors in reoffending. In Thorne’s evaluation of Flores, Flores’s account of what

happened with his first offense was not the same as the victim’s account. While the victim,

the daughter of the woman Flores’s father was dating, expressed that Flores raped her,



                                              3
Flores stated that the initial sexual contact was consensual, but that the girl told him to

stop and he did not listen. Thorne stated that Flores was not taking full responsibility for

his actions.

       Thorne further testified that a significant risk factor is that Flores reoffended after

being convicted and punished for his first offense. At age twenty-nine, Flores was again

convicted of a sexual offense against a child. This offense involved a seven-year-old child,

the daughter of Flores’s wife. Again, Flores gave a significantly different account of what

happened than his victim. Flores was convicted for having the child touch his penis,

however, in his evaluation with Thorne, Flores stated that he only “grabbed [the seven-

year-old’s] butt outside of her clothes.” Thorne stated that Flores’s failure to acknowledge

the incident could be impeding his ability to successfully complete a treatment program.

Thorne also stated that Flores’s impulsivity or inability to control himself likely contributed

to his reoffending.

       During his sentence for his second offense, Flores attended sex offender

treatment, but again was unable to complete the program, though Thorne admitted there

was potential for him to complete it if given additional time. Thorne reviewed the notes of

the treatment provider and stated that minimizing and denying his offenses was part of

the reason Flores could not complete the treatment. Flores’s inability to successfully

complete sex offender treatment is also an increased risk factor for reoffending.

       Thorne stated that there is nothing that Flores “can point to that says [he’s]

changed.” Some protective factors include age and completion of sex offender treatment,

but neither of these apply to Flores. Thorne also discussed Flores’s drug and alcohol use

as risk factors. Flores admitted to having been under the influence when he committed



                                              4
his first offense and admitted that he had a substance abuse issue. Thorne testified that

illegal drug use can be indicative of an antisocial personality, though he did not diagnose

Flores with antisocial personality disorder. While Flores demonstrated many antisocial

traits, Thorne testified that he could not definitively state that Flores had the pervasive

pattern before he was fifteen years old, as a diagnosis of antisocial personality disorder

requires. However, Thorne testified that it was his opinion that Flores has a behavioral

abnormality, unspecified, with features of antisocial personality, because he has “shown

[a] pattern of antisocial behavior, a [sic] rule violation, a [sic] manipulation, deception, and

he has a well-documented history of sexually deviant behavior over time against multiple

underaged victims.”

       Thorne employed the Psychopathy Checklist-Revised (PCL-R), which is typically

engaged by psychologists, to gauge Flores’s level of psychopathy. Thorne initially scored

Flores at 15 based on what records and information he had at the time, but testified that

he has since received “a whole slew of records” that would add “three or four points” to

Flores’s score. According to Thorne, “[y]ou can score anywhere from 0 to a 40 on it

depending on who you read. It’s thought that a score of 25 up to 30 or higher is indicative

of somebody being a psychopath.” Based on the score Flores received, Thorne stated

that it was a neutral factor that did not have a big impact on his opinion.

       Thorne also scored Flores on the Static-99, which Thorne testified is an actuarial

instrument to estimate the risk of being convicted for a sexual offense in the future. Flores

scored a three, though he acknowledged that Flores had been scored a four by others,

and he would not disagree with that assessment. Thorne testified that a score of three or

four indicates Flores is more likely to reoffend as compared to a “typical sex offender.”



                                               5
The lowest possible score on the Static-99 is negative three, with the highest possible

score being twelve.

       Thorne testified as to some protective factors as well, which are indicative of a

lower risk of reoffending. Flores did not have a history of victimizing strangers, he has

some family and social support, and he has the ability to maintain a job, though Thorne

commented that Flores has yet to show that ability. While these do not increase his risk

to reoffend, Thorne does not believe they decrease his risk either, as he has already

reoffended with the same positive factors in place.

       Dr. Michael Arambula, a medical doctor board certified in general and forensic

psychiatry, testified that he has evaluated approximately 150 sex offenders to determine

if they have a behavioral abnormality, all of which have been requested by the Special

Prosecution Unit of the TDCJ. Of the 150, he has found that sixteen or seventeen

individuals did not have a behavioral abnormality. Based on his review of the records and

his evaluation, he found that Flores suffers from a behavioral abnormality that makes him

likely to engage in predatory acts of sexual violence. Arambula testified that he reviewed

the same kind of records and documents reviewed by Thorne. The time period the records

covered began in Flores’s youth. Arambula also interviewed Flores as part of his forensic

evaluation. Based on his review of the records available to him and his interview of Flores,

he found that Flores was sexually deviant, which “infers that somebody has something

that’s abnormal or pathologic regarding their sexual interests, their arousal satisfaction.”

       Arambula noted that Flores’s two sexual offenses differed in types of sexually

deviant behaviors, the first being a fourteen-year-old girl, likely more developed as a

woman, and the second being a young child. Arambula does not just look at an



                                             6
individual’s convictions as part of his assessment, but rather he “evaluate[s] symptoms

and behavior of people.” Arambula reiterated the views of Thorne when he explained that

it was important for Flores to admit to the details of his offenses, not just admit that they

occurred, in order to learn from his past behavior. Flores’s inability to successfully

complete either of the two treatment programs he attended is an indicator that he is at

risk to reoffend. Arambula testified that Flores currently lacks the tools necessary to

control his sexual deviance in the outside world. Arambula’s testimony was similar to that

of Thorne’s regarding Flores’s juvenile misbehavior, antisocial traits, and deviancy.

       Arambula did not administer the Static-99 or the PCL-R tests, as he is not trained

to administer them. His research findings “allow [him] to look at these risk factors and to

determine their clinical weight, so to say, in looking at the seriousness of a person’s

condition, which then sets the stage for recidivism in a way.” Further, Arambula did not

test Flores’s brain function; rather, he performed an assessment of Flores’s mental status.

       Flores also testified at trial. He stated that he dropped out of school in the ninth

grade and first got in legal trouble when he was fourteen years old for transporting illegal

immigrants over the United States–Mexico border. He stated that he has never been

diagnosed with depression, though he self-diagnosed himself with depression in or about

2004. He has never had suicidal thoughts, though he admitted that he lied about having

suicidal thoughts in order to get out of prison during his incarceration for his first sex

offense. Flores was eleven years old when he began to experiment with drugs and

alcohol, and approximately thirteen years old when he began to sell drugs. He admitted

to having “a problem” with both drugs and alcohol, and that he took a course called

“Changes” during his current incarceration to address his issues.



                                             7
       Flores stated that his first sexual encounter was when he was eleven years old

and that he has had close to 200 sexual partners. While he agreed that his first offense

involved a sexual encounter with a fourteen-year-old girl, he did not agree that he raped

her in the way the victim described. Flores did not see an issue with him being eighteen

having sexual intercourse with a fourteen-year-old; he only believes it was wrong

“[b]ecause she said no and I said yes.” Flores also testified regarding his second sexual

offense, admitting that he touched the seven-year-old girl for his own sexual gratification.

Again, while he did not agree with the State regarding how the incident occurred, he

admitted that he touched the child.

       On direct examination, Flores discussed his relationship with his father, and

explained that his father left the family and he was never able to reconnect with him,

setting a bad example for Flores. Flores has a son, and he believes he has not set a good

example for his own son, though he believes he has a good relationship with him. He

stated that he regrets his actions toward both victims and that he has learned a lot from

treatment on how to avoid these situations in the future. He testified that while he has

been incarcerated for the second offense, he has realized that he needs to “break that

circle” of reoffending. At the time of trial, he believed that he was still in good standing

with his therapy for sex offender treatment. He expressed that he did not plan to reoffend

and did not plan to be incarcerated again. He testified that he will no longer be taking

drugs and intends to attend treatment programs once he is released. He further believes

that his support system through his family will keep him from reoffending.

       Dr. Marisa Mauro, a psychologist testifying as a defense expert, was the only

witness called by Flores. Mauro was previously licensed as a sex offender treatment



                                             8
provider, and though her license is inactive now, she stated that she keeps herself up to

date on the latest sex offender research. She currently has her own private practice,

specializing in forensic examinations, including behavioral abnormality cases. She has

done approximately 200 behavioral abnormality evaluations, in which she estimates that

she found that 70 percent had a behavioral abnormality. According to her understanding,

a behavioral abnormality is “a congenital or acquired condition by affecting a person’s

emotional or volitional capacity predisposes [sic] them to commit a sexually violent

offense to the extent that they become a menace to the health and safety of another

person.”

      In order to conduct her evaluation, Mauro explained that she relied on the entirety

of the statute related to SVPs. Mauro used a “clinically adjusted actuarial approach,”

essentially looking at risk assessments to determine if Flores suffered from a behavioral

abnormality. She reviewed the records, conducted an interview with Flores, and

completed a Static-99R, Static-2002R, and PCL-R to form her opinion. She discussed

Flores’s two convictions for sexually violent offenses. Based on her evaluation, she

opined that Flores does not suffer from a behavioral abnormality that makes him likely to

engage in a predatory act of sexual violence.

      Mauro diagnosed Flores with cannabis use disorder in a controlled environment,

cocaine use disorder in a controlled environment, alcohol use disorder in a controlled

environment, and other specified personality disorder with antisocial traits. Mauro

believes that Flores has “antisocial traits” but he does not “predictably respond in an

antisocial way to the environment.” She further testified that Flores does not have a

persistent abnormal pattern of sexual arousal or behavior.



                                           9
       In order to assess whether Flores was a psychopath, she employed the PCL-R, a

psychopathy checklist. She explained that

       Traditionally, psychopathy might get them defied [sic] on this measure when
       somebody reaches this score of 30. Scoring is from zero to 40. He has a
       14. In my opinion, he’s not psychopathic. So further in my opinion, I do not
       believe that psychopathy is something in this particular case that will—that
       he needs to be looked at for risk. I don’t think that he has psychopathy. So
       as compared to other people who do have psychopathy, it makes him less
       risky [sic] to sexually reoffend.

       Mauro also employed the Static-99R and Static-2002R to measure Flores’s future

risk of sexual offending. She scored Flores as a four on the Static-99R and a six on the

Static-2002R. Mauro explained that the most common score for a sex offender on the

Static-99R is a two, meaning Flores would have “about twice the risk of your typical sex

offender.” However, she explained that “89 percent of the people with a score of four

would not reoffend in a five-year period.” Flores’s score of six on the Static-2002R is

similar in that it is twice as high as a typical sex offender but does not necessarily indicate

reoffending within a five-year period. Outside of the Static-99R and Static-2002R, there

are other risk factors to consider such as: whether an individual has a paraphilia

personality disorder, specific antisocial personality disorder, and substance use at the

time of the offenses. Mauro did find that Flores has a personality disorder with some

antisocial traits and acknowledges that substance use was part of both of his offenses.

She further noted that she was aware that he had a history of poor prognosis in sex

offender treatment, but that if he completes the current treatment he is in, it would be a

protective factor in his favor. Mauro spoke with Flores’s treatment provider and learned

that Flores was expected to complete treatment, if a request to extend his treatment was

confirmed, but it was noted that he still had some issues with denial. Mauro does not



                                              10
consider Flores to have failed the second sex offender treatment program.

       Additionally, Mauro found that Flores’s lack of paraphilia personality disorder is an

important neutral factor. She does not believe that having antisocial traits, as she has

found with Flores, is the same as having antisocial personality disorder. She agrees that

both of his prior convictions were acts of sexual deviancy and that if he were to engage

in alcohol or drug use, it would increase his risk of reoffending.

       The jury found Flores to be an SVP beyond a reasonable doubt. The trial court

ordered that upon release from the TDCJ, Flores should be immediately transported “by

a representative of the Texas Civil Commitment Office to a contracted residential facility”

where he will “participate and comply with the sex offender treatment program provided

by the office, and shall comply with all the written requirements imposed by the office.”

Final judgment and an order of commitment were entered on December 6, 2018. Flores

filed a motion for new trial on December 21, 2018, which was overruled by operation of

law. This appeal followed.

                             II.   SUFFICIENCY OF THE EVIDENCE

       In his second and third issues, which we address first, Flores contends that there

was legally and factually insufficient evidence to support a finding beyond a reasonable

doubt that he has a behavioral abnormality that makes him likely to engage in a predatory

act of sexual violence.

A.     Standard of Review and Applicable Law

       We review sexually violent predator civil commitment proceedings for legal

sufficiency of the evidence using the appellate standard of review applied in criminal

cases. In re Commitment of Short, 521 S.W.3d 908, 911 (Tex. App.—Fort Worth 2017,



                                             11
no pet.). We assess the evidence in the light most favorable to the verdict to determine

whether any rational trier of fact could find the statutory elements required for commitment

beyond a reasonable doubt. Id.

       “When reviewing the factual sufficiency of the evidence to support a civil

commitment order, we weigh all the evidence to determine whether a verdict that is

supported by legally sufficient evidence nevertheless reflects a risk of injustice that would

compel ordering a new trial.” Id. We do so by viewing all of the evidence in a neutral light

and asking whether a jury was rationally justified in finding guilt beyond a reasonable

doubt. See In re Commitment of Day, 342 S.W.3d 193, 206 (Tex. App.—Beaumont 2011,

pet. denied).

       Chapter 841 of the Texas Health and Safety Code (the SVP Act) provides a

procedure for the involuntary civil commitment of a sexually violent predator. See TEX.

HEALTH & SAFETY CODE ANN. §§ 841.001–.153; see also In re Commitment of Hull, No.

13-17-00378-CV, 2019 WL 3241883, at *1 (Tex. App.—Corpus Christi–Edinburg July 18,

2019, pet. filed) (mem. op.) (detailing the background and purpose of SVP statutes in

Texas). A person can only be civilly committed if the factfinder determines, by a

unanimous verdict and beyond a reasonable doubt, that the person is an SVP. See TEX.

HEALTH & SAFETY CODE ANN. §§ 841.062, 841.081. An SVP is a person that (1) is a repeat

sexually violent offender, and (2) suffers from a behavioral abnormality that makes him

likely to engage in a predatory act of sexual violence. Id. § 841.003(a). A person is a

repeat sexually violent offender if the person is convicted of more than one sexually

violent offense and a sentence is imposed on at least one of those convictions. Id.

§ 841.003(b). A behavioral abnormality is defined as “a congenital or acquired condition



                                             12
that, by affecting a person’s emotional or volitional capacity, predisposes the person to

commit a sexually violent offense, to the extent that the person becomes a menace to the

health and safety of another person.” Id. § 841.002(2).

        The Legislature did not define “likely” in the context of the SVP Act. When a term

is not defined by statute, we typically give that term its ordinary meaning, unless a different

or more precise definition is apparent from the context of the statute. State Office of Risk

Mgmt. v. Carty, 436 S.W.3d 298, 302 (Tex. 2014) (quoting TGS-NOPEC Geophysical Co.

v. Combs, 340 S.W.3d 432, 439 (Tex. 2011)). The Texas Supreme Court, in considering

the different language of “likely to engage in a predatory act of sexual violence” and

“predisposes the person to commit a sexually violent offense,” stated that “the import of

predisposition and likelihood is exactly the same: increased risk.” In re Commitment of

Bohannan, 388 S.W.3d 296, 303 (Tex. 2012). The court further stated, “An increased

likelihood of misconduct indicates a predisposition, and a predisposition threatens

increased likelihood.” Id. The court thus concluded that “whether a person ‘suffers from a

behavioral abnormality that makes the person likely to engage in a predatory act of sexual

violence’ is a single, unified issue.” Id. (quoting TEX. HEALTH & SAFETY CODE ANN.

§ 841.003(a)(2)); see also In re Commitment of Williams, 539 S.W.3d 429, 439 (Tex.

App.—Houston [1st Dist.] 2017, no pet.).

B.      Analysis

        Flores does not challenge the first prong of the SVP act. 1 His challenge to the legal

sufficiency of the evidence argues that “the [S]tate experts incorrectly defined behavioral



        1 Flores challenges the trial court’s granting of a directed verdict on the first prong of the SVP act,
but he does not allege that there was a fact issue relating to the first prong, he only argues that a directed
verdict had a negative influence on the jury. This issue is addressed below.

                                                     13
abnormality to mean just an increased risk of offending” and “assuming that these experts

applied the correct legal definition of behavioral abnormality, the basis offered for their

opinions that Mr. Flores has a behavioral abnormality does not support these opinions.”

       1.     Legal Sufficiency

       Flores’s first complaint is that the State’s experts incorrectly defined behavioral

abnormality. In one sentence, he argues “the state experts incorrectly defined behavioral

abnormality to mean just an increased risk of offending.” Flores contends that the State

did not prove that he is the “worst of the worst” or an “extremely dangerous” sex offender

that Chapter 841 is meant to address. However, the State does not need to prove those

things; instead, the State only needs to prove beyond a reasonable doubt that Flores is

an SVP. See TEX. HEALTH & SAFETY CODE ANN. § 841.062(a). Thus, the State needed to

prove that Flores (1) is a repeat sexually violent offender, and (2) suffers from a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence. Id.

§ 841.003(a). Because Flores does not dispute the first prong, the only fact issue that

needed to be resolved is whether Flores had a behavioral abnormality. Id. § 841.002(2).

       “Behavioral abnormality” means a congenital or acquired condition that, by

affecting a person's emotional or volitional capacity, predisposes the person to commit a

sexually violent offense, to the extent that the person becomes a menace to the health

and safety of another person. Id. Thorne testified to the exact definition, explaining that a

behavioral abnormality is a “congenital or acquired condition that by affecting a person’s

emotion[al] or volitional capacity[,] predisposes that person to commit a sexual[ly] violent

offense to the extent they become a menace to the health and safety of another person.”

Arambula testified similarly,



                                             14
       Q.[The State]:       Okay. And you’ve seen the definition for behavioral
                            abnormality as defined by the Texas Health and Safety
                            Code of the congenital or acquired condition by
                            affecting a person’s emotional or volitional capacity
                            predisposes the person to commit a sexually wrong
                            offense. Do you believe that Mr. Flores has this
                            behavioral abnormality that makes him likely to engage
                            in a predatory act of sexual violence?

       A. [Arambula]:       Yes, I do.

       Both of the State’s experts used the precise statutory definition of behavioral

abnormality. Therefore, Flores’s contention that neither of the State’s experts used or

relied on the correct definition of behavioral abnormality is incorrect. However, Flores

further contends that even if the experts used the correct definition, their opinions “cannot

be considered probative evidence because the basis offered for these opinions

(essentially that Mr. Flores is able to control himself most of the time) does not support

these opinions making them conclusory with no probative value.” Bare, baseless opinions

will not support a judgment even if there is no objection to their admission in evidence.

See City of San Antonio v. Pollock, 284 S.W.3d 809, 816 (Tex. 2009); see also In re

Commitment of Rogers, No. 05-17-00010-CV, 2018 WL 360047, at *5 (Tex. App.—Dallas

Jan. 11, 2018, pet. filed) (mem. op.). When a scientific opinion is admitted in evidence

without objection, it may be considered probative evidence even if the basis for the

opinion is unreliable. Pollock, 284 S.W.3d at 818. But if no basis for the opinion is offered,

or the basis offered provides no support, the opinion is merely a conclusory statement

and cannot be considered probative evidence, even if no objection was made. Id.

       Flores did not object at trial that Thorne’s or Arambula’s opinions were unreliable,

thus, to prevail on his legal sufficiency claim, he must show that the evidence offers no

basis to support their opinions. See In re Commitment of Barbee,192 S.W.3d 835, 843

                                             15
(Tex. App.—Beaumont 2006, no pet.).; see also In re Commitment of Sawyer, No. 05-17-

00516-CV, 2018 WL 3372924, at *7 (Tex. App.—Dallas July 11, 2018, pet. denied) (mem.

op.). Thorne is a licensed psychologist who has performed between 225–250 evaluations

of the type performed in this case. He testified that he used the same methodology

followed by other experts in this field. He discussed in detail the risk assessment

measuring tools that he implemented in his evaluation, as well as the documents he

reviewed and the interview he had with Flores. Arambula, a medical doctor board certified

in general and forensic psychiatry, testified that he has evaluated approximately 150 sex

offenders to determine if they have a behavioral abnormality. He also testified that his

methodology aligned with other experts in this field. He explained how his review of the

documents, interview with Flores, and research in the area of behavioral abnormality

allowed him to form his opinion.

       After reviewing the record, we conclude it supports Thorne’s and Arambula’s

opinions and that their opinions cannot be characterized as wholly conclusory or without

any foundation. See Pollock, 284 S.W.3d at 817; Rogers, 2018 WL 360047, at *6. Viewing

the evidence in the light most favorable to the verdict, we conclude that a rational jury

could have found, beyond a reasonable doubt, that Flores suffers from a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence. The

evidence is legally sufficient to support the jury’s finding that Flores is an SVP. See In re

Commitment of H.L.T., 549 S.W.3d 656, 664 (Tex. App.—Waco 2017, pet denied). We

overrule Flores’s second issue.

       2.     Factual Sufficiency

       In his third issue, Flores contends that the evidence is factually insufficient to



                                             16
support a finding that he suffers from a behavioral abnormality. Flores compares himself

to the defendant In re Commitment of Stoddard to argue that the evidence in this case is

factually insufficient. See In re Commitment of Stoddard, No. 02-17-00364-CV, 2019 WL
2292981, at *1 (Tex. App.—Fort Worth May 30, 2019, pet. filed) (mem. op. on reh’g).

However, we do not agree that Flores should be directly compared to Stoddard in order

to determine if the evidence was factually sufficient. Each case should be evaluated on

its own merits based on the governing standards of review. Id. at 2019 WL 2292981, at

*25 n.3 (Gabriel, J., dissenting). Accordingly, we turn to the evidence presented in this

case to determine if it is factually sufficient to find that Flores had a behavioral

abnormality.

       In his self-comparison to Stoddard, Flores contends that he has a low history of

sexual offenses against children; his plea-bargain with the State resulted in reduced

prison time for his offenses; he was not diagnosed with pedophilic disorder; he was not

diagnosed as a psychopath; his scores on the PLC-R, Static-99R, and Static-2002R

evaluations were low; he made some progress in sex offender treatment; and while he

has antisocial traits, he also has protective factors. The jury heard from three experts, all

of which scored Flores similarly on risk evaluation assessments, but one of which did not

find he had a behavioral abnormality. The jury heard significant testimony regarding

Flores’s juvenile behaviors, including drug use, alcohol use, sexual relations with

prostitutes, illegally transporting non-United States citizens across the United States–

Mexico border, and truancy. There was testimony regarding Flores’s two convictions for

violent sexual offenses against a fourteen-year-old girl and a seven-year-old girl. Each

expert agreed that Flores showed antisocial traits and was assessed to have a personality



                                             17
disorder. The experts testified that his drug and alcohol use could also create instability

in Flores’s life. Flores admitted to having an alcohol problem but stated that his drug use

was only a result of his drinking.

       Weighing all of the evidence in a neutral light and applying the relevant factual

sufficiency standard, we conclude that a rational jury could have found beyond a

reasonable doubt that Flores was a repeat sexually violent offender who suffered from a

behavioral abnormality that made him likely to engage in a predatory act of sexual

violence because he had serious difficulty in controlling his behavior. See In re

Commitment of Dever, 521 S.W.3d 84, 88 (Tex. App.—Fort Worth 2017, no pet.) (finding

evidence factually sufficient where expert testified “that Dever suffers from a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence,

identifying and discussing in detail the various “risk factors” that he relied upon to form

and to support his opinion, including Dever’s sexual criminal history, his lifestyle instability

and criminality, his response to treatment or supervision, his age at onset of offending,

and the presence of sexual deviance.”); Williams, 539 S.W.3d at 440–41 (holding that

evidence was factually sufficient to find Williams to be an SVP even though the Static-

99R presented him with a “low-moderate” risk range where expert testified regarding his

opinion based on the risk factors and his diagnosis that Williams had a behavioral

abnormality). Accordingly, we do not find that the jury’s verdict reflected a risk of injustice

that would compel ordering a new trial. Because we find that factually sufficient evidence

supports the jury’s verdict that Flores is an SVP, we overrule his third issue. See In re

Commitment of Renshaw, __ S.W.3d __, __, No. 06-19-00069-CV, 2020 WL 559292, at

*8 (Tex. App.—Texarkana Feb. 5, 2020, no pet. h.).



                                              18
                                  III.   EXPERT TESTIMONY

       In his first issue, Flores argues that the trial court erred by not permitting his expert,

Mauro, to “express an opinion that Mr. Flores does not have a ‘behavioral abnormality’ in

more understandable terms.” Specifically, Flores wanted to elicit testimony from Mauro

“that he is not a ‘worst of the worst’ or ‘extremely dangerous’ sex offender.” Flores argues

that the terms “behavioral abnormality” and “worst of the worst” or “extremely dangerous”

mean the same thing and Mauro should have been allowed to discuss them as such in

front of the jury.

A.     Standard of Review and Applicable Law

       We review a trial court’s evidentiary rulings for abuse of discretion. U-Haul Int’l,

Inc. v. Waldrip, 380 S.W.3d 118, 132 (Tex. 2012). “A trial court abuses its discretion when

it acts without regard for guiding rules or principles.” Id. Even if a trial court abused its

discretion in making an evidentiary ruling, reversal is only appropriate if the error probably

resulted in an improper judgment. Id.; see In re Commitment of Colantuono, 536 S.W.3d
549, 559 (Tex. App.—San Antonio 2017, no pet.); see also TEX. R. APP. P. 44.1.

             The legislature finds that a small but extremely dangerous group of
       sexually violent predators exists and that those predators have a behavioral
       abnormality that is not amenable to traditional mental illness treatment
       modalities and that makes the predators likely to engage in repeated
       predatory acts of sexual violence.

TEX. HEALTH & SAFETY CODE ANN. § 841.001. While the legislative intent is to commit for

long-term supervision those “extremely dangerous” SVPs specified, the State need only

prove what the statute requires: that Flores (1) is a repeat sexually violent offender, and

(2) suffers from a behavioral abnormality that makes him likely to engage in a predatory

act of sexual violence. Id. § 841.003(a). The State argued against the admission of



                                              19
testimony relating to “worst of the worst” and “extremely dangerous” under Texas Rule

of Evidence 403, stating that the testimony could have confused or misled the jury. See

TEX. R. EVID. 403.

B.     Analysis

       At the conclusion of Mauro’s testimony, Flores made an offer of proof by

questioning Mauro outside the presence of the jury. 2 During this offer of proof, Mauro

was asked “What does the Legislative intent of Chapter 841 indicate?” Mauro replied,

“That there is a small but extremely dangerous group of sex offenders that are not

amenable to traditional mental health treatment.” Mauro continued on to state that the

legislative intent shows that a typical sex offender is not going to fall into the group of

those SVPs and specifically that the SVPs would not be amenable to traditional

treatment. She then explained that she believed that Flores was amenable to traditional

treatment.

       Flores contends that Mauro should have been able to express that those who

suffer from behavioral abnormalities are members of a small and extremely dangerous

group, as that is her understanding of the legal definition. However, the definition of

behavioral abnormality does not include that language. As mentioned above, “behavioral

abnormality” means a congenital or acquired condition that, by affecting a person's

emotional or volitional capacity, predisposes the person to commit a sexually violent

offense, to the extent that the person becomes a menace to the health and safety of

another person. TEX. HEALTH & SAFETY CODE ANN. § 841.002(2).

       Mauro testified, in front of the jury, that she did not believe that Flores suffered



       2   The State contends that Flores did not preserve this issue for our review. We disagree.

                                                    20
from a behavioral abnormality that would make him likely to commit a sexually violent

offense. She explained why she reached her opinion on that and the risk and protective

factors that guided her decision. She was allowed to clearly explain her position to the

jury in regard to the definition of behavioral abnormality and why she did not believe

Flores met the criteria.

       While Flores believes it would have been “simpler and more understandable” to

use the phrase “worst of the worst” in describing those with behavioral abnormalities,

that testimony was objected to by the State as having the potential to be confusing or

misleading to the jury. See TEX. R. EVID. 403 (“The court may exclude relevant evidence

if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, or

needlessly presenting cumulative evidence.”). Because it is not part of the definition of

behavioral abnormality, the trial court could have reasonably concluded that the

additional description or language that Flores sought to present to the jury would confuse

or mislead the jury into thinking the definition included these terms. Therefore, we

conclude that the trial court did not err in sustaining the State’s objection.

       Moreover, even if the trial court erred in sustaining the State’s objection, any error

is harmless. See TEX. R. APP. P. 44.1(a)(1) (explaining that no judgment may be reversed

on appeal on the ground the trial court made an error of law unless the court of appeals

concludes the error complained of probably caused the rendition of an improper

judgment). The jury had already heard evidence from all three experts regarding the

meaning of behavioral abnormality, the risk assessments performed, and why the

experts believed that Flores did or did not suffer from a behavioral abnormality. In



                                             21
addition to having already heard evidence about behavioral abnormalities, the jury heard

Mauro’s expert opinion that Flores was not likely to commit another sexually violent

offense. We cannot conclude any error probably caused the rendition of an improper

judgment. See id.; Colantuono, 536 S.W.3d at 560.

       We overrule Flores’s first issue.

                                IV.     DIRECTED VERDICT

       By his fourth issue, Flores argues that the trial court erred in granting a partial

directed verdict that Flores was a “repeat sexually violent offender.”

A.     Standard of Review and Applicable Law

       “In reviewing the granting of a directed verdict, we follow the standard of review

for assessing the legal sufficiency of the evidence.” Ibarra v. Nat’l Constr. Rentals, Inc.,

199 S.W.3d 32, 37 (Tex. App.—San Antonio 2006, no pet.). “[W]e examine the evidence

in the light most favorable to the person suffering an adverse judgment and decide

whether there is any evidence of probative value to raise an issue of material fact on the

question presented.” Exxon Corp. v. Emerald Oil & Gas Co., 348 S.W.3d 194, 217 (Tex.

2011). We review the proper construction of a statute de novo. Hoskins v. Hoskins, 497
S.W.3d 490, 493 (Tex. 2016). “When statutory text is clear and unambiguous, we

construe that text according to its plain and common meaning unless a contrary intention

is apparent from the statute’s context.” Id. at 493–94.

       A person is a “repeat sexually violent offender” if the person “is convicted of more

than one sexually violent offense and a sentence is imposed for at least one of the

offenses.” TEX. HEALTH & SAFETY CODE ANN. § 841.003(b). Chapter 841 defines a

“sexually violent offense” as including sexual assault and indecency with a child by



                                             22
contact. See id. § 841.002(8)(A), (C) (defining “sexually violent offense” to include

offenses under penal code §§ 21.11(a)(1), 22.011, and 30.02(a), (d)).

B.     Analysis

       Flores does not object to the directed verdict on the ground that there was a fact

issue regarding whether he was a “repeat sexually violent offender”; rather, he argues

that allowing a directed verdict as to that prong of the statute “negatively influences the

jury to come to an incorrect decision as essentially the Court has just rubber stamped

half of the State’s case.” We disagree.

       The rules of civil procedure permit directed verdicts. See TEX. R. CIV. P. 268.

There was no dispute that Flores was in fact convicted of two prior sexually violent

offenses. The evidence of each was presented to the jury and there was no objection

when the trial court took judicial notice that each conviction was for a sexually violent

offense as defined under the SVP Act. Flores’s contention that the jury could have

viewed the partial directed verdict as instructing them that Flores was an SVP is

essentially making the argument that the trial court erred by granting the State’s motion

taking the issue of whether or not he is a “repeat sexually violent offender” away from

the jury. Partial directed verdicts may be granted on the question whether a person is a

repeat sexually violent offender because the SVP Act is civil, not punitive. See In re

Commitment of Talley, 522 S.W.3d 742, 749–50 (Tex. App.—Houston [1st Dist.] 2017,

no pet.); see also In re Commitment of Hood, No. 01-16-00866-CV, 2018 WL 1633330,

at *3 (Tex. App.—Houston [1st Dist.] Apr. 5, 2018, pet. denied) (mem. op.). Because the

record conclusively establishes Flores’s prior convictions are convictions for a “sexually

violent offenses” under chapter 841, we conclude the trial court did not err by granting a



                                            23
partial directed verdict on the issue of whether appellant is a repeat sexually violent

offender. See In re Commitment of Black, 522 S.W.3d 2, 5–6 (Tex. App.—San Antonio

2017, pet. denied); see also In re Commitment of Anderson, No. 05-17-00769-CV, 2018
WL 3968499, at *7 (Tex. App.—Dallas Aug. 20, 2018, no pet.) (mem. op.). We overrule

appellant’s fourth issue.

                                   V.     JURY CHARGE

       By his fifth and final issue, Flores argues that the trial court erred in refusing his

requested jury charge instruction that would allow the jury to render a verdict in his favor

“by a 10-2 vote in accordance with Rule 292(a) of the Texas Rules of Civil Procedure.”

A.     Standard of Review and Applicable Law

       “We review a trial court’s decision to submit or refuse to submit a particular jury

instruction for an abuse of discretion.” City of Austin v. Chandler, 428 S.W.3d 398, 413

(Tex. App.—Austin 2014, no pet.) (citing In re V.L.K., 24 S.W.3d 338, 341 (Tex. 2000)).

But because a trial court has no discretion to misstate the law, we review de novo

whether an instruction in a jury charge misstates the law based on improper statutory

construction. See St. Joseph Hosp. v. Wolff, 94 S.W.3d 513, 525 (Tex. 2002). When

interpreting a statute to determine what the law is, our primary objective is to give effect

to the legislature’s intent, and “the Legislature expresses its intent by the words it enacts

and declares to be the law.” Bosque Disposal Sys., LLC v. Parker Cty. Appraisal Dist.,

555 S.W.3d 92, 94 (Tex. 2018) (quoting Molinet v. Kimbrell, 356 S.W.3d 407, 414 (Tex.

2011)).

       The statute at issue states: “A jury determination that the person is a sexually

violent predator must be by unanimous verdict.” TEX. HEALTH & SAFETY CODE ANN.



                                             24
§ 841.062(b). The jury charge in this case tracked the statute.

B.     Analysis

       Flores argues that our sister courts have held that it is appropriate to instruct the

jury that a “no” answer requires only ten members to agree appropriate. See In re

Commitment of Gipson, 580 S.W.3d 476, 486 (Tex. App.—Austin 2019, no pet.); see

also In re Commitment of Garcia, No. 03-18-00331-CV, 2019 WL 3367547, at *2 (Tex.

App.—Austin July 26, 2019, no pet.) (mem. op.). In both Gipson and Garcia, the trial

court included in the charge that ten votes would be sufficient to find beyond a

reasonable doubt that someone is not an SVP. See Gipson, 580 S.W.3d at 481; Garcia,

2019 WL 3367547, at *2. In those cases, the State’s arguments that the instructions were

erroneous were overruled. In In re Commitment of Jones, it was argued “that the trial

court erred by declining to issue a jury instruction that the jury could render a verdict in

Jones’s favor nonunanimously, by a vote of 10-2.” In re Commitment of Jones, 571
S.W.3d 880, 889 (Tex. App.—Fort Worth 2019, pet. filed). The court held that it was error

to decline to instruct the jury that it may render a “no” finding with ten jurors’ concurrence.
Id. at 891. We agree with these courts and find that the trial court erred by not including

the requested instruction. See id.; see also TEX. R. CIV. P. 292(a) (providing generally

that “a verdict may be rendered in any cause by the concurrence, as to each and all

answers made, of the same ten or more members of an original jury of twelve”); In re

Commitment of Shelton, No. 02-19-00033-CV, 2020 WL 719443, at *12 (Tex. App.—

Fort Worth Feb. 13, 2020, no pet. h.) (mem. op.).

       Our inquiry does not end here; to obtain a reversal of a judgment on the basis of

trial-court error in civil cases, the appellant must show that the error probably caused



                                              25
rendition of an improper judgment or probably prevented the appellant from properly

presenting the case to this court. TEX. R. APP. P. 44.1(a); Romero v. KPH Consol., Inc.,

166 S.W.3d 212, 225 (Tex. 2005). Charge error is generally considered harmful if it

relates to a “contested, critical issue.” Transcont’l Ins. Co. v. Crump, 330 S.W.3d 211,

225 (Tex. 2010) (quoting Columbia Rio Grande Healthcare, L.P. v. Hawley, 284 S.W.3d
851, 856 (Tex. 2009)). Unless the appellate court is reasonably certain that the jury was

not significantly influenced by issues erroneously submitted to it, the error is reversible.

Romero, 166 S.W.3d at 227–28.

       In Jones, the court determined that there was harm because, even though the

record did not demonstrate exactly how the vote among the jurors was split during

deliberations, the record revealed a split definitely existed. Jones, 571 S.W.3d at 891.

Indeed, in Jones, the jury issued four notes concerning the substance of the case: three

requested portions of the record to review testimony of definitions of certain terms; and

one, issued four-and-a-half hours after jury deliberations began, declared that the jury

was deadlocked. Id. About an hour and fifteen minutes after the trial court delivered a

modified Allen charge urging the jury to continue deliberating, the jury returned a

unanimous verdict. Id. The court held that given that record, it could not be reasonably

certain that the verdict was not significantly influenced by the trial court’s error. Id.

       Unlike in Jones, the jury in this case did not issue any notes. In short, Flores has

pointed to nothing in the record, and we find nothing, indicating that the jury was split in

its decision. Thus, we are reasonably certain that the verdict was not significantly

influenced by the trial court’s error. See Renshaw, __ S.W.3d at __, 2020 WL 559292,

at *11 (“Unlike in Jones, there was no evidence of a split decision. Instead, the jury’s only



                                              26
correspondence with the trial court said that it had reached a unanimous verdict.”); cf.

Jones, 571 S.W.3d at 891; see also Shelton, 2020 WL 719443, at *13; In re Commitment

of Driggers, No. 13-19-00158-CV, 2019 WL 6769878, at *9 (Tex. App.—Corpus Christi–

Edinburg Dec. 12, 2019, no pet.) (mem. op.) (finding no harm where there was no

evidence of a split decision).

       Like the defendant in Shelton, Flores argues that under the guidance of the

Supreme Court of New Jersey’s decision in State v. Brown, this court should presume

harm in this case. 138 N.J. 481, 509 (1994); Shelton, 2020 WL 719443, at *13. We agree

with the court’s analysis in Shelton that this argument is misguided:

       Not only are we not bound by decisions of other state’s high courts, the
       Supreme Court of New Jersey overruled Brown in State v. Cooper to the
       extent that Brown suggested that the non-unanimous instruction was
       required during the guilt phase of trial, concluding that such an instruction
       was only required during the penalty phase of a criminal trial. 151 N.J. 326,
       331 (1997). This civil-commitment proceeding is not a criminal trial, and we
       decline the invitation to apply nonbinding, overruled caselaw from another
       state.

Shelton, 2020 WL 719443, at *13. Accordingly, we overrule Flores’s fifth issue.

                                 VI.   CONCLUSION

       The judgment of the trial court is affirmed.

                                                              NORA L. LONGORIA
                                                              Justice

Delivered and filed the
2nd day of April, 2020.




                                            27